MILLS, Justice,
for the Court:
¶ 1. Jerry Myers was convicted in the Circuit Court of Scott County, Mississippi, for the sale of crack cocaine within one thousand (1,000) feet of a public park. The trial judge sentenced Myers to serve fifteen (15) years in the Mississippi Department of Corrections and pay a $5,000 fine. Myers appeals to this Court asserting that the jury verdict was against the overwhelming weight of the evidence presented at trial. At trial, three witnesses, including undercover agent Shelley Arnold, confidential informant Stacy Porter, and narcotics agent Jimmie Nichols, identified Myers as the man who sold the cocaine to Shelley Arnold.
¶ 2. We have repeatedly held that matters of weight and credibility of the evidence are to be left up to the jury. Cooper v. State, 639 So.2d 1320, 1324 (Miss.1994). Only in cases “when the verdict is so contrary to the overwhelming weight of the evidence that to allow it to stand would sanction an unconscionable injustice” will a reviewing court disturb it on appeal. Herring v. State, 691 So.2d 948, 957 (Miss.1997). We find sufficient proof in the record to support the jury verdict. Therefore, we find the Appellant’s argument is without merit and affirm the decision of the trial court.
¶ 3. CONVICTION OF SALE OF COCAINE WITHIN 1,000 FEET OF PUBLIC PARK AND SENTENCE OF FIFTEEN (15) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS AND PAYMENT OF A $5,000.00 FINE AFFIRMED. APPELLANT IS GIVEN CREDIT FOR JAIL TIME SERVED.
PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, SMITH AND WALLER, JJ., CONCUR.